U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 24F-2 ANNUAL NOTICE OF SECURITES SOLD PURSUANT TO RULE 24F-2 READ INSTRUCTIONS AT END OF FORM BEFORE PREPARING FORM. 1.Name and address of issuer: iShares Trust 400 Howard Street San Francisco, CA94105 2.The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [] iShares 10+ Year Credit Bond Fund iShares 10+ Year Government/Credit Bond Fund iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays 10-20 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund iShares Barclays Agency Bond Fund iShares Barclays Aggregate Bond Fund iShares Barclays Credit Bond Fund iShares Barclays Government/Credit Bond Fund iShares Barclays Intermediate Credit Bond Fund iShares Barclays Intermediate Government/Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays Short Treasury Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares S&P California AMT-Free Municipal Bond Fund iShares S&P National AMT-Free Municipal Bond Fund iShares S&P New York AMT-Free Municipal Bond Fund iShares S&P Short Term National AMT-Free Municipal Bond Fund 3.Investment Company Act File Number:811-09729 Securities Act File Number:333-92935 4(a).Last day of fiscal year for which this Form is filed:2/29/12 4(b).[] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’s fiscal year).(See Instruction A.2) NOTE: IF THE FORM IS BEING FILED LATE, INTEREST MUST BE PAID ON THE REGISTRATION FEE DUE. 4(c).[] Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i)Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f):$59,597,212,301 (ii)Aggregate price of securities redeemed or repurchased during the fiscal year:$35,612,996,228 (iii)Aggregate price of securities redeemed or repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission:$0 (iv)Total available redemption credits [add Items 5(ii) and 5(iii)]: $35,612,996,228 (v)Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$23,984,216,073 (vi)Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$0 (vii)Multiplier for determining registration fee (See Instruction C.9):x.00011460 (viii) Registration fee due [multiply Item 5(v) by Item 5(vii)] (enter “0” if no fee is due): $2,748,591.16 6.Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here:$0.If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here:$0. 7.Interest due if this Form is being filed more than 90 days after the end of the issuer’s fiscal year (see Instruction D):N/A 8.Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $2,748,591.16 9.Date the registration fee and any interest payment was sent to the Commission’s lockbox depository: May 22, 2012 CIK: 0001100663 Method of Delivery: [X]Wire Transfer [ ]Mail or other means SIGNATURES This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated. By (Signature and Title)* /s/John Battista John Battista Assistant Treasurer Date:May 24, 2012 *Please print the name and title of the signing officer below the signature. May 24, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:iShares Trust (the "Trust") File Nos. 811-09729 & 333-92935 Ladies and Gentlemen: On behalf of the Trust, please find attached for filing the Trust's Rule 24f-2 Notice on Form 24F-2 for the fiscal year ended February 29, Should you have any questions regarding this filing, please contact the undersigned at 617-662-1504. Very truly yours, /s/ Brian Link Brian Link Assistant Secretary iShares Trust
